The Honorable W.J. "Bill" McCuen Secretary of State State Capitol Little Rock, AR 72201-1094
Dear Mr. McCuen:
This is in response to your request for an opinion on the following question:
  What will be the effective date of the Acts, which did not carry an emergency clause or specified effective date, passed in the Second Extraordinary Session of the 79th General Assembly, which adjourned, sine die, Wednesday, August 24, 1994, as per H.C.R. 1003?
These acts will become effective on November 23, 1994. Acts of the General Assembly containing no emergency clause or specified effective date become effective ninety days after adjournment of the session at which they were enacted. See Fulkerson v.Refunding Board, 201 Ark. 957, 147 S.W.2d 980 (1940). The day of adjournment is not counted. Starting the first full day after adjournment and counting ninety full days, the ninety-first day is the effective date of such acts which, in this instance, is November 23, 1994.
The foregoing opinion, which I hereby approve, was prepared by Assistant Attorney General Elisabeth A. Walker.
Sincerely,
WINSTON BRYANT Attorney General
WB:EAW/cyh